                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:18-cv-00831-JLS-MAA                                            Date: May 7, 2019
Title:      Corswell v. Asuncion


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why the Petition Should Not Be
                                        Dismissed for Failure to Exhaust State Remedies

         On April 17, 2019, the Court ordered Respondent Debbie Asuncion to show cause why the
Court should not issue a scheduling order requiring briefing on the merits of Petitioner Paul Tonio
Corswell’s petition for writ of habeas corpus. (ECF No. 22.) Respondent filed a response on April
26, 2019, in which she indicated that she is withdrawing her statute of limitations defense. (ECF No.
23, at 1-2.) Respondent submits, however, that Grounds Six through Ten remain unexhausted. (See
id. at 2-3.)

       The Court previously denied without prejudice Petitioner’s request for a Rhines stay to
exhaust Grounds Six through Ten (ECF No. 7) because the statute of limitations issue remained
unresolved. (See ECF No. 17, at 6-7.) Given Respondent’s withdrawal of the statute of limitations
challenge, the Court sua sponte reconsiders the exhaustion issue and observes that Grounds Six
through Ten apparently are unexhausted.

        Federal habeas relief generally is unavailable when a petitioner has not exhausted the
remedies available in state court. 28 U.S.C. § 2254(b)(1)(A). Exhaustion requires that a petitioner
“fairly present” his federal claims to a state’s highest court. Baldwin v. Reese, 541 U.S. 27, 29
(2004). To satisfy this requirement, a petitioner must describe both the operative facts and the
precise federal legal theory on which his claim is based to the California Supreme Court. See Gray
v. Netherland, 518 U.S. 152, 162-63 (1996); Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008).
The Court may raise exhaustion issues sua sponte and may summarily dismiss on exhaustion
grounds. See Stone v. San Francisco, 968 F.2d 850, 855-56 (9th Cir. 1992); Cartwright v. Cupp,
650 F.2d 1103, 1104 (9th Cir. 1981).



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:18-cv-00831-JLS-MAA                                          Date: May 7, 2019
Title:     Corswell v. Asuncion

        Here, Petitioner admits he did not raise Grounds Six through Ten in any proceeding before
the California courts. (See ECF No. 7, at 34.) Grounds Six through Ten were not raised in
Petitioner’s petition for review before the California Supreme Court. (See generally ECF No. 6-7.)
Consequently, because the Petition includes both exhausted and unexhausted claims, the Petition is a
mixed petition subject to dismissal without prejudice. See Rose v. Lundy, 455 U.S. 509, 521-22
(1982).

       Before the Court recommends dismissal of the action, the Court will afford Petitioner an
opportunity to respond. Petitioner is ORDERED TO SHOW CAUSE why the Court should not
recommend dismissal of the Petition for failure to exhaust his claims in state court. Petitioner shall
respond to this Order to Show Cause in writing no later than June 6, 2019. Petitioner may discharge
the Order to Show Cause by filing one of the following four documents:

       (1) Notice of Withdrawal. Petitioner may file a notice of withdrawal of his unexhausted
claims. Petitioner’s notice should identify the grounds on which he seeks to proceed.

        (2) Response to Order to Show Cause. If Petitioner contends that he has exhausted his state-
court remedies with respect to Grounds Six through Ten, he may explain this clearly in a written
response to this Order to Show Cause. Petitioner should attach to his response copies of any
documents establishing that the claims are exhausted, including a complete copy of his petition in
the California Supreme Court and any decision by the California Supreme Court. (Petitioner also
may indicate that, in the event the Court still finds that the claims are unexhausted, he selects one of
the options discussed below.)

        (3) Request for Kelly Stay. Petitioner may file a request for a stay pursuant to Kelly v. Small,
315 F.3d 1063 (9th Cir. 2003). Following the Kelly procedure, Petitioner would dismiss his
unexhausted claims, but the Court would be empowered to stay his remaining fully exhausted claims
while he returned to the California courts to exhaust his dismissed claims. See Kelly, 315 F.3d at
1070-71. The Kelly procedure, however, carries the risk that a newly exhausted claim will be
time-barred by the time a petitioner returns to federal court. See King v. Ryan, 564 F.3d 1133,
1040-41 (9th Cir. 2009). If a newly exhausted claim is time-barred, it can be appended to the
Petition only if it shares a “common core of operative facts” with the claims in the Petition. See
Mayle v. Felix, 545 U.S. 644, 659 (2005).




CV-90 (03/15)                           Civil Minutes – General                            Page 2 of 3
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:18-cv-00831-JLS-MAA                                        Date: May 7, 2019
Title:      Corswell v. Asuncion

         (4) Request for Rhines Stay. Petitioner may file a renewed request for a stay pursuant to
Rhines v. Weber, 544 U.S. 269 (2005). If Petitioner elects this option, he must make the requisite
showing of good cause for his failure to exhaust his unexhausted claims in state court prior to filing
his Petition. He also must demonstrate to the Court’s satisfaction that his unexhausted claims are not
plainly meritless, by citing the Supreme Court authority upon which he is relying in support of that
claim. Finally, he must demonstrate to the Court’s satisfaction that he has not engaged in abusive
litigation tactics or intentional delay. See Rhines, 544 U.S. at 277-78.

        Petitioner is expressly cautioned that failure to respond to this Order to Show Cause
will result in a recommendation that the Petition be dismissed without prejudice for failure to
prosecute and failure to comply with a court order pursuant to Federal Rule of Civil
Procedure 41(b), and for failure to exhaust claims in state court pursuant to 28 U.S.C.
§ 2254(b)(1)(A).

It is so ordered.




                                                                        Time in Court:        0:00
                                                                  Initials of Preparer:       CSI


CV-90 (03/15)                         Civil Minutes – General                             Page 3 of 3
